


Exhibit 10.2

AMENDED AND RESTATED

RESTRICTED STOCK PLAN II

OF
TECHNITROL, INC.

          Pursuant to the terms and conditions contained in the Technitrol, Inc.
Incentive Compensation Plan, a Restricted Stock Plan II (the “Plan”) was adopted
for employees (the “Employees”) of Technitrol, Inc. and its subsidiaries
(collectively the “Company”) effective the 26th day of September, 1984, and was
subsequently amended and restated, effective as of February 12, 1999. The Plan
was amended and restated in its entirety effective as of January 1, 2001 and
again as of April 30, 2003. The Plan is hereby amended and restated as of
February 15, 2008.

          1. Purpose

                    (a) This Plan is intended to provide a method whereby the
officers of Technitrol, Inc. and key employees of the Company who are largely
responsible for the operations of the Company may be offered incentives in
addition to those of current compensation and future pensions to continue in the
service of the Company and all of its stockholders. Such incentives shall be in
the form of shares of the Common Stock of the Company (the “Shares”). The Plan
is also intended to enable the Company to obtain and retain the services of
qualified executive officers and key employees, and to reward and motivate them,
by providing them with the opportunity to become owners of Common Stock of
Technitrol, Inc.

                    (b) Shares of the Company’s common stock awarded under this
Plan shall be immediately issued to the participating Employees in their own
names, with all attendant rights of a stockholder (including, the right to
receive dividends thereon and to vote such Shares, but excluding the right to
physically possess such Shares for so long as they are restricted, as set forth
in this Plan), subject to the restrictions, limitations, terms and conditions
set forth in the Plan.

          2. Eligible Employees; Administration

                    (a) The Employees of the Company eligible to participate in
the Plan shall be the officers of Technitrol, Inc. and the other key employees
in the Company’s corporate office and its operating business segments as
determined from time to time by a Committee (the “Committee”) appointed by the
Company’s Board of Directors (the “Board”). The Committee shall be the body
which administers this Plan. The Committee must consist of at least two members,
each of whom is a “non-employee director” (as defined in Section 16b-3 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended).

                    (b) Except as limited by the express provisions of the Plan
or by resolutions adopted by the Board, the Committee shall have sole and
complete authority and discretion (1) to

--------------------------------------------------------------------------------




select Employees and award Shares, (2) to determine the form and content of
awards of Shares to be issued under the Plan, (3) to interpret the Plan, (4) to
prescribe, amend and rescind rules and regulations relating to the Plan, and (5)
to make all other determinations necessary or advisable for the administration
of the Plan. The Committee shall have and may exercise such other power and
authority as may be delegated to it by the Board from time to time. A majority
of the entire Committee shall constitute a quorum and the action of a majority
of the members present at any meeting at which a quorum is present, or acts
approved in writing or electronically by a majority of the Committee without a
meeting, shall be deemed the action of the Committee. If there are only two
Committee members, they must act unanimously.

                    (c) In addition to such other rights of indemnification as
they may have, the members of the Committee shall be indemnified by the Company
in connection with any claim, action, suit or proceeding relating to any action
taken or failure to act under or in connection with the Plan or any grant under
the Plan to the full extent provided for under the Company’s governing
instruments with respect to the indemnification of Directors.

          3. Issuance of Shares; Performance Based Grants; Maximum Shares

                    (a) Subject to the restrictions, terms, limitations and
conditions contained in the Plan and imposed by the Committee consistent with
the Plan, the Committee shall cause the Company to award and issue such number
of Shares to such of the Employees from time to time as it in its sole
discretion determines after consultation with the management of the Company.
Upon such issuance, such Shares shall be validly issued and fully paid by the
Company and shall be nonassessable. Consistent with the provisions of the Plan,
the date of award (for purposes of determining the time denominated restriction
period in Paragraph 4 hereof) will be the date of the meeting at which the
Committee grants the Shares. Beneficial ownership is deemed to accrue to the
Employee on the date the Company instructs its transfer agent to issue the
Shares. Such Shares shall remain in the physical possession of the Company
during any restriction period (as defined in Paragraph 4 (a) below). Each
Employee, if requested by the Company, as a condition to transfer to him or her
such Shares on the transfer books of the Company (and in order to facilitate
return to the Company pursuant to Paragraph 4 hereof), shall, if so requested by
the Committee, execute and deliver to the Company a blank stock power relating
to such shares issued to him or her.

                    (b) Such Shares may be issued at the sole discretion of the
Committee from time to time on a regular or irregular basis, or as a reward for
outstanding achievement or performance, or as an inducement to accept employment
with the Company, or on account of such other criteria as may be established by
the Committee. Notwithstanding the foregoing, all awards of Shares made to the
Chief Executive Officer of Technitrol, Inc. shall, and any awards made to other
Employees may, be based on the attainment of certain criteria to be designated
by the Committee and specifically identified at the time of grant of the Shares
from among the following criteria: cash flow, net operating profit, economic
profit, earnings per share, gross or net revenue growth, annual performance
compared to approved plans, return on equity, assets, capital investment or
sales, net income growth, total shareholder return, expense management, market
share, performance compared to market indices chosen by the Committee,
acquisitions and/or divestitures, integration of acquisitions, consolidation or
integration of product

- 2 -

--------------------------------------------------------------------------------




divisions/groups/lines, geographical changes in operations, changes in markets
addressed, changes in analysts’ coverage of the Company, new product
introduction, succession planning, organizational development and/or talent
management/retention. For the Chief Executive Officer, such criteria may also
include metrics with respect to the mentoring of senior executives as part of
their leadership development, and developing strategic plans/alternatives for
the Company or parts of it. The Committee may use some or all of these
performance criteria, either singly or together, and may link them to the
performance of Technitrol, Inc. or any subsidiary, division or individual. The
Committee shall have the sole and absolute authority to determine whether the
performance criteria has been satisfied. The Committee may also require that the
Chief Executive Officer of Technitrol, Inc. remain in the employ of the Company
for some time after the attainment of the performance criteria prior to the
removal of the restrictions on ownership as contained in Section 4(a) below.

                    (c) Notwithstanding the foregoing, no Employee may be
awarded more than 100,000 Shares in any 12-month period nor more than 300,000
Shares over the Employee’s entire employment with the Company.

          4. Restrictions; Removal

                    (a) Except as otherwise set forth in this Plan, all Shares
issued pursuant to this Plan shall be subject to the following restrictions.
Such Shares may not be sold, transferred, assigned, pledged or otherwise
alienated, encumbered or hypothecated until the restriction period as set forth
in subparagraphs (b) and (c) below (the “Restriction Period”) has ended.

                    (b) Except as otherwise set forth in this Section 4, the
Restriction Period related to the Shares issued to each Employee from time to
time shall end upon the expiration of the third anniversary of the award of such
Shares to all Employees other than the Chief Executive Officer of Technitrol,
Inc. or such other Employees who have been awarded Shares to which performance
criteria set forth in Section 3(b) above apply in which case the Restriction
Period shall end upon attainment, if at all, of the performance criteria chosen
by the Committee plus the fulfillment of the additional employment obligations,
if any, set forth in the last sentence of Section 3(b) above. The Committee may
reduce (but not increase) the number of Shares to take into account additional
factors that the Committee determines relevant to measure performance. Upon the
end of the Restriction Period the Shares theretofore subject to such
restrictions shall be delivered to the Employee free from the restrictions
provided herein. The stock power, if any, relating to such Shares shall be
destroyed.

                    (c) Notwithstanding subparagraph (b) above, the Committee
may with respect to Employees other than the Chief Executive Officer of
Technitrol, Inc., specify in an award that the Restriction Period related to the
Shares issued to such Employee shall terminate upon the attainment of certain
performance goals as specified in such award. The Committee shall have the sole
and absolute authority to determine whether the Employee has satisfied such
performance goal or other terms and conditions set forth in the award.

                    (d) If an Employee dies or becomes totally disabled (as
determined by the Company’s long-term disability insurance carrier at the time
of the event) or retires on or after

- 3 -

--------------------------------------------------------------------------------




his or her normal retirement date (as defined in the Technitrol, Inc. Retirement
Plan) prior to the expiration of three (3) years from the date Shares were
issued to him or her under this Plan, then the Restriction Period shall end upon
the date that death occurs or complete disability is deemed to have occurred, or
that normal retirement is effective, and the Committee shall cause the Plan to
be implemented in accordance with the provisions of Paragraph 4 and 5 of the
Plan.

                    (e) If an Employee elects to retire before his/her normal
retirement date but on or after his/her early retirement date (as defined in the
Technitrol, Inc. Retirement Plan) or has employment terminated by the Company
other than for cause (as defined below) prior to the expiration of the
Restriction Period, then subject to the provisions of the following sentence,
the Employee shall be entitled to pro-rata vesting, based on the number of whole
months elapsed since the award of such Shares divided by thirty-six, as to both
the award of Shares provided in this Paragraph 4 and the cash award provided in
Paragraph 5. Ownership of Shares not finally vested in the Employee after early
retirement or termination other than for cause shall revert to the Company and
the Employee shall have no further record, legal, beneficial or equitable
interest in such Shares.

                    (f) If an Employee resigns or has employment terminated by
the Company for cause (as defined below) prior to the expiration of the
Restriction Period, ownership of all Shares issued to the Employee still subject
to the restrictions provided herein shall revert to the Company, and Employee
shall have no further record, legal, beneficial or equitable interest in such
Shares.

                    (g) Nothing herein contained shall in any way interfere with
the right of the Company to terminate the employment of the Employee for any
reason whatsoever or for no reason.

                    (h) Notwithstanding the foregoing, in the case of
subsections (d) and (e) above, the Committee shall have the right with respect
to termination of the Restriction Period to adjust the effective award upward
(but not in excess of the original award of Shares) or downward in its sole
discretion, taking into account such factors as it determines to be relevant.

                    (i) For purposes of the Plan, “cause” shall mean (A) the
continued and willful failure of the Employee to follow the lawful orders of
his/her direct superior, (B) violation by the Employee of a material published
rule or regulation of the Company or a provision of the Company’s Statement of
Principles (in effect from time to time) or (C) conviction of a crime which
renders the Employee unable to perform his/her duties effectively; provided that
in the case of (A) or (B), the Company shall give the Employee written notice of
the action or omission which the Company believes to constitute cause and the
Employee shall have 30 calendar days to cure such action or omission.
Determination of “cause” by the Committee shall be final and binding on all
parties.

          5. Additional Cash Award

                    (a) If the Employee continues in the employ of the Company
through the end of the Restricted Period or otherwise becomes entitled to be
treated as vested under either

- 4 -

--------------------------------------------------------------------------------




Paragraph 4(d) or 4(e) hereof, then subject to the limitations and conditions
contained in Paragraph 4 (e), and the provisions of the remainder of this
paragraph, the Employee shall also receive a cash award (the “Cash Award”) equal
to the quotient of (i) the product of (A) the market value of the Company’s
Common Stock the subject of such award (as indicated by the closing price on the
stock exchange on which the Company’s shares are listed in the Wall Street
Journal as of the date the Restricted Period ends or the date of the modified
award under Paragraph 4 (e), if earlier), multiplied by (B) the highest
individual Federal income tax rate (including any surcharge) then in effect,
divided by (ii) 1 minus the highest individual Federal income tax rate
(including any surcharge) then in effect. In the event that the Employee is a
taxpayer of the United States, and the opportunity to make an election under
Section 83(b) of the U.S. Internal Revenue Code of 1986 as amended (an “83(b)
Election”) is available to the Employee, (irrespective of whether the law of his
state of domicile recognizes such election) then, whether or not the employee
makes the 83(b) Election (see Paragraph 9 below for how the 83(b) Election is
properly made) the amount of the Cash Award shall not exceed 65% of the market
value of the Company’s Common Stock (determined as above) subject to the award
as of the date beneficial ownership accrued to the Employee. An 83(b) Election
has the effect of including the value of the Common Stock Award as of the date
beneficial ownership accrued to the Employee and the Cash Award in the
Employee’s compensation for income tax purposes in the year of the award,
instead of the year during which the Restriction Period ends. (See also
Paragraph 9.) If an 83(b) Election is not available to the Employee, the amount
of the Cash Award shall not exceed 165% of the market value of the Company’s
Common Stock subject to the award as of the date beneficial ownership accrued to
the Employee.

                    (b) For purposes of this paragraph, the Committee shall have
the sole discretion of determining whether an Employee is a taxpayer of the
United States, and whether an 83(b) election is available to the Employee, based
on the facts and circumstances and the Committee’s interpretation of the
Internal Revenue Code and regulations thereunder.

                    (c) Notwithstanding the foregoing, with respect to the Chief
Executive Officer of Technitrol, Inc., the Cash Award shall be the full amount
of the tax on the award (so that the limitation in Section 5(a) shall not apply)
plus the tax on the Cash Award, all of which shall be calculated at the rate of
41.5%.

                    (d) The Cash Award less applicable withholding taxes shall
be paid to the Employee recipient not later than (A) in cases where no 83(b)
Election is made, seventy-five (75) days after (i) the last day of the calendar
year in which the date the Restriction Period ends or (ii) the date on which the
modified award under Paragraph 4 is approved by the Committee (in the case of
Paragraph 4(e)) or (B) in the case where an 83(b) Election is made within the
time period required by Section 83(b) and the rules and regulations hereunder.

          6. Other Restrictions

                    Consistent with the purposes of the Plan, the Committee may
impose other restrictions on Shares issued hereunder, including, without
limitation, restrictions under the Securities Act of 1933, under the
requirements of any stock exchange upon which such Shares are then listed, and
under any blue sky or securities laws applicable to such Shares.

- 5 -

--------------------------------------------------------------------------------




          7. Change of Control

                    (a) Notwithstanding anything to the contrary in the Plan, in
the event there is a “change of control” of Technitrol, Inc., then, in that
event, notwithstanding the provisions of Paragraph 4 hereof, the Restriction
Period for any Shares granted under the Plan shall terminate on the date of such
change of control and all Shares shall be vested 100% in all Employees and
distributed to them immediately, free of any and all restrictions, accompanied
by the Cash Awards in the maximum amounts provided in Paragraph 5 hereof.

                    (b) For purposes of the Plan, “change of control” means the
occurrence of either of the following events: (1) any “Person” or “Persons” as
defined in Sections 13(b) and 14(b) of Securities Exchange Act of 1934, as
amended (the “Act”), is or becomes the “Beneficial Owner” (as defined in Rule
13(d)-3 of the Act), directly or indirectly, of securities of the Company
representing more than twenty-five percent (25%) of the combined voting power of
the Company’s then outstanding securities or (2) more than fifty percent (50%)
of the assets of the Company, which are used to generate more than fifty percent
of the earnings of the Company in any one of the last three fiscal years, are
disposed of, directly or indirectly, by the Company (including stock or assets
of a subsidiary(ies)) in a sale, exchange, merger, reorganization or similar
transaction.

          8. Assignment

                    Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent and distribution.

          9. 83 (b) Election

                    If an employee who is a taxpayer of the United States makes
an 83(b) Election in the year of the award of Shares, the Company, then, agrees
to pay the Cash Award (as described in Paragraph 5 hereof) for all grants in the
year of the award pursuant to the provision of Paragraph 5 above. This election
must be made within the time and manner prescribed by the Internal Revenue Code
as then in effect. The Employee must sign and date an 83(b) Election
Notification Form, and provide a copy to the Corporate Secretary of Technitrol,
Inc. The Committee may, in its discretion, preclude any employee from making
such 83(b) Election. In this case, the limitation on the cash award shall be
calculated as if an 83(b) Election is not available to the employee, as stated
in 5(a) above.

          10.     Effect of Changes in Common Stock

                    (a) Recapitalizations; Stock Splits, Etc. The number and
kind of shares reserved for issuance under the Plan, and the number and kind of
shares subject to outstanding awards shall be proportionately adjusted for any
increase, decrease, change or exchange of Shares for a different number or kind
of shares or other securities of the Company which results from a merger,
consolidation, recapitalization, reorganization, reclassification, stock
dividend, split-up, combination of shares, or similar event in which the number
or kind of shares is

- 6 -

--------------------------------------------------------------------------------




changed without the receipt or payment of consideration by the Company.

                    (b) Conditions and Restrictions on New, Additional, or
Different Shares or Securities. If, by reason of any adjustment made pursuant to
this Section, an Employee becomes entitled to new, additional, or different
shares of stock or securities, such new, additional, or different shares of
stock or securities shall thereupon be subject to all of the conditions and
restrictions which were applicable to the Shares pursuant to the award before
the adjustment was made.

                    (c) Other Issuances. Except as expressly provided in this
Section, the issuance by the Company or an affiliate of shares of stock of any
class, or of securities convertible into Shares or stock of another class, for
cash or property or for labor or services either upon direct sale or upon the
exercise of rights or warrants to subscribe therefor, shall not affect, and no
adjustment shall be made with respect to, the number or class of Shares then
subject to awards or reserved for issuance under the Plan.

          11.     Amendment; Termination

                    The Board of Directors of Technitrol, Inc. may from time to
time amend the terms of the Plan and, with respect to any Shares at the time not
issued pursuant to the Plan, suspend or terminate the Plan; provided, however,
the Committee may seek shareholder approval of an amendment if it is determined
to be required by or advisable under regulations of the Securities and Exchange
Commission, the rules of any stock exchange on which the Company’s stock is
listed or other applicable law or regulation.

                    No amendment, suspension or termination of the Plan shall,
without the consent of any affected holders of Shares issued pursuant to the
Plan, alter or impair any rights or obligations under any Shares theretofore
granted under the Plan.

          12.     Governing Law

          This Plan shall be governed by the law of the Commonwealth of
Pennsylvania, except to the extent that federal law is deemed to apply.

- 7 -

--------------------------------------------------------------------------------